Mildred Levitz by her next friend H. Levitz filed her petition in the Mahoning Common Pleas to recover for alleged injuries received while riding with her father. Her father’s machine collided with a city truck which was being driven by an employee of the city. It was admitted that the employee was in the to pick up some men to take them to repair regular pursuit of his duties being on his way-fire hydrants. The trial resulted in a verdict of $1500 for Levitz which was reversed in the Court of Appeals.
Levitz contends in the Supreme Court:
1. Since Levitz was an infant and riding with her father, she would neither be guilty of imputed negligence even though it could be proved that her father was guilty of negligence, nor could she be guilty of contributory negligence, the chief concern is with the negligence of the city employee.
2. If the city employee was performing a ministerial duty in calling for men to lay fire hydrants, then Levitz is entitled to the judgment of the Common Pleas Court.